DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/22/2021.
On pg 5 of their Remarks, Applicant asserts that non-elected Groups II and III should be rejoined because they entail using the device of claim 1 and thus have unity. Examiner respectfully disagrees.
Although method claims 14-24 share the common technical features of apparatus claim 1, they do not relate to a single general inventive concept under PCT Rule 13.2 because they are not special technical features, because they do not make a contribution over the prior art of record as explained with respect to US 2011087133 to Ching, et al. (hereinafter Ching), as explained in pg 4 of the Restriction/Election requirement. Applicant has not traversed this finding that the common technical features of claim 1 are not special technical features.
Applicant’s election of Species B, which excludes claim 4, in the reply filed on 04/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the Species requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Therefore, the Election/Restriction requirement is FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
(A) Claim 2 is directed to any absorbent material that cannot be used as at least one of a menstrual pad or urine pad. However, aside from being absorbent, there are no other specific criteria for what is or is not a suitable absorbent material.
(B) The nature of the claimed invention is a device for inserting an absorbent material into a vagina for collecting microbiota. However, the nature of the invention does not inherently limit the types of suitable material the absorbent material may be made from, aside from biocompatibility, however menstrual and urine pads can also be made from biocompatible materials.
(C) There are several examples in prior art of absorbent sample collection menstrual pads and urine pads, as well as absorbent sample collection tampons which are not pads. However, 
(D) One of ordinary skill in the art would not be able to inherently understand what absorbent materials would be useable in absorbent menstrual pads and urine pads in contrast to, say absorbent tampons, because these absorbent materials would only need to be absorbent and biocompatible.
(E) There’s no significant distinction in the art between materials in absorbent menstrual pads and urine pads in contrast to, for example, absorbent tampons.
(F) The inventor discloses the absorbent material can be made from cotton, sponge, and certain polymers, for example polypropylene/polyglycolic acid (PGA), polypropylene/polylactic acid (PLA), dacron, polyester, and that the material is not designed to absorb enough fluid as to act as a menstrual pad, tampon, or urine pad in [pg 36, ln 16-24] of their originally filed specification. However, the inventor does not explain how these materials, which are commonly used in pads and tampons, have been designed such that they are not as absorbent as pads or tampons, or given any examples of what may or may not be a suitable absorbency.
(G) There are several examples in the art of absorbent materials that are not menstrual or urine pads, however few explanations on why one would want to limit the absorbency of absorbent materials. If anything, it seems like increased absorbency is considered beneficial because it allows for collection of a larger sample.
(H) With little guidance/standards provided by the Applicant, it would require infinite experimentation to both guess at the suitable absorbency for the absorbent material, and meet this undisclosed standard.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 8-10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Claim 2 is omnibus claim, because it is unclear what materials are suitable for the construction of the claimed “absorbent material,” but are excluded by “cannot be used as at least one of a menstrual pad or urine pad.”
In order to further prosecution, this limitation will be interpreted as equivalent to the absorbent material comprising any suitable biocompatible absorbent material.
Claims 6, 8-10, and 13 are indefinite because they are directed toward an apparatus, but also positively recite method steps. A claim may only be directed to one statutory category (see MPEP 2173.05(p), part II). However, an apparatus claim may contain functions related to method steps if those functions are written in a way to imply “intended use,” such as elements of the apparatus being “configured to” perform those method steps either by the structure of an element, interactions between elements, or some combination thereof. Applicant may want to 
In order to further prosecution, the method steps will be interpreted as equivalent to the related structures “configurable” for performing the positively recited method steps.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4157709 A to Schuster, et al. (hereinafter Schuster).
Regarding claim 1, Schuster anticipates a device to collect maternal vaginal microbiota from the vaginal canal of a patient ([col 4, ln 41-52], sponge is configurable for collecting tissue for microscopic examination from a cervix of a vagina. Whether the microbiota is maternal is dependent on whether or not the device is used on a maternal subject), comprising:
a housing (outer sheath 42 comprising a mouth 50) forming a cavity ([col 2, ln 59-68], outer sheath 42 comprises a cavity with an intermediate tube 44, inner shaft 46, and test support 76 therewithin) (Fig 5);

a deployment element (forward position 74) disposed in the housing and movable along a length of the housing [col 3, 50-64] (Fig 5-7);
wherein the movement of the deployment element displaces the absorbent material out of the cavity and into the vaginal canal [col 3, ln 66 – col 4, ln 13] (Fig 7).

Regarding claim 2, Schuster teaches all the limitations of claim 1, wherein the absorbent material (sponge 94) comprises a material that cannot be used as at least one of a menstrual pad or urine pad ([col 4, ln 41-52], sponges comprise absorbent material and are suitable as a material that cannot be used as at least one of a menstrual pad or urine pad, which Applicant acknowledges in [pg 36, ln 16-19] of their disclosure).

Regarding claim 3, Schuster teaches all the limitations of claim 1, wherein the housing (outer sheath 42 comprising mouth 50) and the deployment element (forward position 74) are sized to deliver the absorbent material (test support (76)/sponge (94)) within the lower 1/3 of the vaginal canal ([col 3, ln 66 – col 4, ln 13], the housing (comprising 42 and 50) and the deployment element (74) are sized to pass the absorbent material (76/94) through the lower 1/3 of the vagina to the upper portion of the vagina, specifically to the cervix. However, there does not appear to be any structural limitation preventing a user from manually actuating the sponge to its deployed position, shown in Fig 7, in the lower 1/3 of the vagina. Therefore, the housing 

Regarding claim 5, Schuster teaches all the limitations of claim 1, and Schuster further teaches the absorbent material comprises a retrieval interface (portion of sponge 92 disposed within deployment element 74) having a length (portion of sponge 92 disposed within deployment element 74) [col 3, 50-64, col 4, ln 41-52] (Fig 12), and at a full length the retrieval interface does not exit the vaginal canal ([abstract; col 3, ln 66 – col 4, ln 13; col 4, ln 41-52], the test element or sponge is configured to be in contact with the cervix when deployed, which is well-within the vaginal canal, while flange 72, which on the other end of the housing, is outside the vaginal canal so a user can actuate flange 72 to deploy the testing member/sponge).

Regarding claim 6, Schuster teaches all the limitations of claim 1, further comprising a retrieval element (forward position 74) [col 3, 50-64] (Fig 5), wherein the retrieval element captures a deployed absorbent material and removes the deployed absorbent material from the vaginal canal ([col 3, ln 66- col 4, ln 21], forward position 74 acts as a retrieval element by “captur[ing]” or holding test support (76)/sponge (94) as they retract back into mouth 50 of sheath 42, after which the whole device is removed from the vaginal canal).

Regarding claim 7, Schuster teaches all the limitations of claim 6, wherein the deployment element (forward position 74) acts as the retrieval element ([col 3, ln 66- col 4, ln 21], forward position 74 acts as a retrieval element by “captur[ing]” or holding test support 

Regarding claim 8, Schuster teaches all the limitations of claim 6, wherein the absorbent material comprises a retrieval interface (portion of sponge 92 disposed within deployment element 74) [col 3, 50-64; col 4, ln 41-52] (Fig 12), and
wherein the retrieval element captures the deployed absorbent material by interacting with the retrieval interface ([col 3, ln 66- col 4, ln 21], forward position 74 acts as a retrieval element by “captur[ing]” or holding test support (76)/sponge (94) as they retract back into mouth 50 of sheath 42, after which the whole device is removed from the vaginal canal).

Regarding claim 9, Schuster teaches all the limitations of claim 6, wherein the retrieval element (forward position 74) is disposed within the housing (50) [col 3, ln 50-64] (Fig 5) and captures the deployed absorbent material and returns the absorbent material to the cavity for the removal of the absorbent material from the vaginal canal ([col 3, ln 66- col 4, ln 21], forward position 74 acts as a retrieval element by “captur[ing]” or holding test support (76)/sponge (94) as they retract back into mouth 50 of sheath 42, after which the whole device is removed from the vaginal canal).

Regarding claim 10, Schuster teaches all the limitations of claim 6, further comprising a second housing (tube 44) forming a second cavity ([col 2, ln 59-69; col 3, ln 50-64], tube 44 forms a second housing within sheath 42, the housing forming a second cavity which shaft 46, forward position 74, and test support (76)/sponge (94) can be disposed in) (Fig 5);
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster in view of US 20050288606 A1 to Alter.

Alter, which comprises at least a housing (comprising outer member 11 and protective cap 16), a cavity disposed within that housing, an absorbent material (swab 18) and a deployment element (second inner member 19) are rendered sterile before use by being disposed in gas sterilized packaging [0039-0041, claim 21] (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Schuster to have at least one of the housing, the cavity, the absorbent material and the deployment element are sterile by disposing them in a gas sterilized packaging, because doing so would have the predictable result of sterilizing the aforementioned elements before first use.

Regarding claim 12, Schuster in view of Alter teach all the limitations of claim 11, however Schuster does not teach the housing further comprises a seal around at least one of the cavity and the absorbent material to maintain sterility.
Alter teaches a seal (protective cap 16) around at least one of the cavity and the absorbent material (18) to maintain sterility [0011, 0006, 0020, claim 22] (Fig 10).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Schuster to have the housing further comprises a seal around at least one of the cavity and the absorbent material to maintain sterility based on the teachings of Alter, because doing so would have the predictable result of lessening the chance of contamination to a sample and inner areas of a subject, as recognized by Alter [0011].

Regarding claim 13, Schuster in view of Alter teach all the limitations of claim 12, however Schuster does not teach the deployment element breaks the seal when deploying the absorbent material.
Alter teaches a deployment element (second inner member 19) breaks the seal (protective cover 16) when deploying the absorbent material (18) [0020] (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Schuster to have the deployment element breaks the seal when deploying the absorbent material, because doing so would prevent the device from deploying prematurely and thus prevent the collecting element from contamination, as recognized by Alter [0009-0010].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20030028123 A1, US 20020123697 A1, US 20020032389 A1, US 7037275 B1, and US 5445164 A are mentioned because they disclose absorbent samplers that are deployable and retrievable from a housing. US 4257427 A, US 20020087096 A1, and US 6540728 B2 are mentioned because they disclose absorbent samplers that are separable from their housings when deployed in a vagina.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791